         Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                              BALTIMORE DIVISION



 KEITH BUCKMASTER,
 456 Lewisville Road,                             Civil Action No.
 Lincoln University, PA
 19352
                        PLAINTIFF,
                                                  JURY TRIAL DEMANDED
        v.

 THE NATIONAL RAILROAD
 PASSENGER CORPORATION D/B/A
 AMTRAK,

 Serve on:
 Eleanor D. Acheson
 Executive Vice President and General
 Counsel & Corporate Secretary
 1 Massachusetts Avenue, NW
 Washington, DC 20001

                         DEFENDANT.



                            COMPLAINT AND JURY DEMAND

       Plaintiff Keith Buckmaster, by and through his undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                               PRELIMINARY STATEMENT

1.     This is an action for an award of damages, punitive damages, and other relief on behalf of

       Plaintiff Keith Buckmaster (hereinafter, “Mr. Buckmaster” or “Plaintiff”), a former

       employee of the National Railroad Passenger Corporation d/b/a Amtrak (hereinafter

       “Amtrak” or “Defendant”). Mr. Buckmaster has been harmed by the Defendant’s
       Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 2 of 15



     discrimination on the basis of his disabilities and/or perceived disabilities, retaliation for

     seeking accommodations for his disabilities or perceived disabilities, and retaliation for

     taking or seeking to take leave pursuant to the Family and Medical Leave Act. Further,

     Defendant failed and refused to accommodate Mr. Buckmaster’s disabilities and failed to

     engage in a good faith, interactive process with respect to accommodating Mr.

     Buckmaster’s disabilities.

2.   This action arises under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

     (“ADA”), the Family and Medical Leave Act, 29 U.S.C. § 2611, et seq. (“FMLA”), and

     the Maryland Fair Employment Practices Act, Md. Code Ann., State Government §§

     20-601 et seq. and 20-1001 et seq. (“FEPA”), and the Rehabilitation Act of 1973, as

     amended (“Rehabilitation Act”).

                            JURISDICTIONAL STATEMENT

3.   This Court has original jurisdiction of all civil actions arising under the Constitution,

     laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

4.   The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which

     grants the District Court original jurisdiction in any civil action authorized by law to be

     commenced by any person to recover damages to secure equitable or other relief under

     any act of Congress providing for the protection of civil rights.

5.   This Court has supplemental jurisdiction over Maryland state law claims pursuant to 28

     U.S.C. § 1367.

6.   All conditions precedent to the institution of this suit have been fulfilled. On March 23,

     2018, Plaintiff timely filed a Charge of Discrimination with the United States Equal

                                                !2
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 3 of 15



      Employment Opportunity Commission (“EEOC”). On August 22, 2019, the EEOC issued

      a Notice of Right to Sue to Plaintiff at his request. This action has been filed within

      ninety (90) days of Plaintiff’s receipt of said Notice. With respect to the FEPA and

      Rehabilitation Act claims alleged herein, this action has been filed within two years of the

      conduct complained of herein.

                                             VENUE

7.    This action properly lies in the District of Maryland, pursuant to 28 U.S.C. § 1391(b).

8.    This action properly lies in the District of Maryland because the claims and significant

      activities associated with the claims took place in this judicial district, and Plaintiff

      performed his work for Defendant in this judicial district.

                                            PARTIES

9.    Plaintiff Keith Buckmaster is an adult male citizen and resident of Lincoln University,

      Pennsylvania and the United States of America.

10.   Plaintiff is a qualified individual with disabilities within the meaning of the ADA, FEPA

      and Rehabilitation Act.

11.   Mr. Buckmaster suffers and/or has suffered from kidney stones, chronic back pain, and

      Post Traumatic Stress Disorder relating to his prior military service.

12.   Mr. Buckmaster’s disabilities affect a major bodily function and substantially limit one or

      more major life activities.

13.   Mr. Buckmaster’s disabilities qualify as disabilities within the meaning of the ADA,

      FEPA and Rehabilitation Act.

14.   Mr. Buckmaster’s disabilities have affected him for a period far in excess of six months.

                                                 !3
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 4 of 15



15.   Amtrak is a government owned subsidiary providing intercity rail passenger service

      throughout the United States and parts of Canada, with its main office located at 60

      Massachusetts Ave., NE, Washington, DC 20002.

16.   At all relevant times, Amtrak is and has been an employer employing more than 500

      employees.

17.   Defendant has locations in the State of Maryland and does significant business within the

      State of Maryland.

18.   At all relevant times, employees of Defendant acted as agents and servants for Defendant.

19.   At all relevant times, employees of Defendant were acting within the scope of their

      authority and in the course of employment under the direct control of Defendant.

20.   At all times material hereto, Defendant acted by and through its authorized agents,

      servants, workmen, and/or employees acting within the course and scope of their

      employment with Defendant and in furtherance of Defendant’s business.

21.   At all relevant times hereto, Plaintiff Keith Buckmaster was an “employee” of Defendant

      within the meaning of the laws at issue in this suit and is accordingly entitled to the

      protections of said laws.

22.   At all relevant times hereto, Defendant was an “employer” and/or “person” under the

      laws at issue in this matter and is accordingly subject to the provisions of said laws.

23.   During his employment, Amtrak regarded Mr. Buckmaster as disabled.

24.   This cause of action arose out of transactions or occurrences that took place in whole or

      in part in Baltimore, Maryland. Defendant conducts substantial business within

      Baltimore, Maryland.

                                                !4
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 5 of 15



25.   This Honorable Court has jurisdiction over the Defendant.

                                                FACTS

26.   Mr. Buckmaster was hired by Amtrak in or about 2009 as an Electrician at Amtrak’s

      Philadelphia, Pennsylvania location.

27.   During his nine (9) year tenure with Amtrak, Mr. Buckmaster was a dedicated employee

      who performed his duties in a satisfactory and professional manner.

28.   In or about December of 2013, Mr. Buckmaster was transferred to Amtrak’s Training

      Department.

29.   In 2015, Mr. Buckmaster was transferred again, to the Safety Training Division.

30.   While working in the Safety Training Division, Mr. Buckmaster excelled, and received a

      regular raise as well as a merit raise.

31.   Mr. Buckmaster’s most recent position with Amtrak was Senior Technical Trainer at

      Amtrak’s Baltimore, Maryland location.

32.   Mr. Buckmaster is a highly qualified Technical Trainer, with approximately five (5) years

      of experience as a Trainer/Instructor.

33.   Despite his dedication, and consistent performance, Mr. Buckmaster was discriminated

      against on the basis of his disabilities and/or perceived disabilities, retaliated against for

      seeking accommodations for his disabilities or perceived disabilities, and retaliated

      against for taking or seeking to take leave pursuant to the FMLA. Further, Defendant

      failed and refused to accommodate Mr. Buckmaster’s disabilities and failed to engage in

      a good faith, interactive process with respect to accommodating Mr. Buckmaster’s

      disabilities.

                                                  !5
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 6 of 15



34.   At certain specified times during his employment with Amtrak, Mr. Buckmaster suffered

      from certain disabilities, for which he was compelled use to FMLA leave and/or other

      sick/disability leave.

35.   For example, Mr. Buckmaster suffers from kidney stones. In 2013, Mr. Buckmaster took

      leave for brief periods intermittently when he was experiencing symptoms of his having

      kidney stones. Three years later, in 2016, Mr. Buckmaster was forced to use leave again,

      this time for a week or more, as he was hospitalized due to the kidney stones. Mr.

      Buckmaster also sought accommodation during these same years and afterwards for

      issues regarding his chronic back pain.

36.   In February 2017, it became known throughout Amtrak that budgets had been cut,

      particularly for the Safety Training Division, the department in which Mr. Buckmaster

      worked, and that employees within the Safety Training Division would need to find

      another department in which to work.

37.   Although Mr. Buckmaster greatly enjoyed working in the Safety Training Division, and

      excelled at his position, Mr. Buckmaster had no choice but to accept a transfer to his

      former Training position. He was informed, however, that although he was hired to work

      in the Philadelphia, Pennsylvania location, he would now have to work in the Baltimore,

      Maryland location, and commute from his residence in Lincoln University, Pennsylvania.

38.   Mr. Buckmaster has also suffered from chronic back pain for several years, which pain is

      significantly worsened by driving for extended periods of time.




                                                !6
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 7 of 15



39.   When Mr. Buckmaster was transferred to Amtrak’s Baltimore, Maryland location, this

      resulted in a commute for Mr. Buckmaster of approximately one and a half hours in each

      direction.

40.   Although other locations had two or three trainers, Mr. Buckmaster was the only trainer

      at the Baltimore location. Thus, there was no one to relieve Mr. Buckmaster to provide

      him with a break, and Mr. Buckmaster was required to pull his own materials after hours,

      without any support or assistance.

41.   In 2017, on at least four (4) separate occasions, Mr. Buckmaster approached Amtrak

      management to complain about the excessive commute, the effect on his back, and the

      lack of support or assistance. He requested that he be permitted to drive less, because the

      extended commute caused him substantial back pain, and requested additional support

      and/or assistance.

42.   Amtrak failed and/or refused to grant Mr. Buckmaster’s requested accommodations.

      Amtrak also failed and/or refused to engage in a good faith interactive process regarding

      accommodations for Mr. Buckmaster’s back pain and repeated requests for

      accommodations.

43.   Mr. Buckmaster also suffers from Post Traumatic Stress Disorder (“PTSD”), caused by

      his service in the military.

44.   Upon information and belief, Amtrak first learned of Mr. Buckmaster’s PTSD in October

      2017.

45.   Due to his severe back pain, and worsening symptoms of PTSD, Mr. Buckmaster was

      compelled to take leave from October 2, 2017 through November 30, 2017.

                                               !7
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 8 of 15



46.   Upon requesting leave under FMLA for his disabilities, in October 2017, Mr. Buckmaster

      was informed that he was approved for 12 weeks of FMLA time, as long as he provided

      appropriate documentation from his treating physician.

47.   Mr. Buckmaster then ensured that the requested medical documentation was sent to

      Amtrak. Amtrak later claimed not to have received Mr. Buckmaster’s documentation.

48.   Mr. Buckmaster took his FMLA leave, beginning on October 2, 2017.

49.   By letter dated November 30, 2017, Mr. Buckmaster was informed that he had been

      terminated, effective immediately.

50.   The reason given for Mr. Buckmaster’s termination was his “failure to provide

      documentation to support your absence that began on October 2, 2017.”

51.   The reason given for Mr. Buckmaster’s termination is extremely suspicious under these

      circumstances.

52.   The reason given for Mr. Buckmaster’s termination is extremely suspicious because,

      among other reasons: (i) Mr. Buckmaster had sought and taken leave pursuant to FMLA

      for his disabilities; (ii) the extremely close proximity in time between Mr. Buckmaster’s

      request for leave and his termination; (iii) the extremely close proximity in time between

      Amtrak learning of Mr. Buckmaster’s PTSD condition and his termination; and (iv) the

      fact that Mr. Buckmaster had, in fact, ensured that Amtrak was sent the requested medical

      information.

53.   The reason given for Mr. Buckmaster’s termination was mere pretext for discrimination

      and retaliation for seeking accommodation and for seeking and taking leave under

      FMLA.

                                               !8
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 9 of 15



54.   Because of the suspicious circumstances surrounding his termination, Mr. Buckmaster

      maintains that he was discriminated against on the basis of his disabilities and/or

      perceived disabilities, retaliated against for seeking accommodations for his disabilities

      or perceived disabilities, and retaliated against for taking or seeking to take leave

      pursuant to the FMLA, in violation of the ADA, the FEPA, the Rehabilitation Act and the

      FMLA.

55.   Further, Amtrak failed and refused to accommodate Mr. Buckmaster’s disabilities and

      Amtrak failed and/or refused to engage in the requisite, good faith, interactive process

      with respect to accommodating Mr. Buckmaster’s disabilities in violation of the ADA, the

      Rehabilitation Act and the FEPA.

56.   Amtrak interfered with Mr. Buckmaster’s FMLA rights by refusing him leave to which he

      was entitled and terminating him while he was out on leave pursuant to the FMLA.

57.   Mr. Buckmaster has suffered and continues to suffer severe emotional distress as a

      proximate result of the actions and inactions of Defendant.

58.   Defendant’s agents and employees acted with the intent of causing, or in reckless

      disregard of the probability, that their actions would cause Mr. Buckmaster severe

      emotional distress.

59.   Mr. Buckmaster has suffered financial losses including, among other things, lost wages,

      and an obligation for attorneys’ fees and costs of bringing suit as a proximate result of the

      actions and inactions of Defendant.




                                                !9
       Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 10 of 15



                                       COUNT I
               The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

60.   Plaintiff Keith Buckmaster repeats and incorporates by reference the allegations of all

      preceding paragraphs as if fully set forth at length herein.

61.   Based on the foregoing, Defendant has engaged in unlawful employment practices in

      violation of the Americans with Disabilities Act.

62.   Defendant violated the ADA by discriminating against Mr. Buckmaster on the basis of

      disability and/or because Defendant regarded Mr. Buckmaster as disabled, and by

      retaliating against him.

63.   In further violation of the ADA, Defendant failed and/or refused Mr. Buckmaster’s

      requests for accommodation of his disabilities or perceived disabilities, failed to engage

      in a good faith, interactive process with respect to Mr. Buckmaster’s requests for

      accommodation, and retaliated against Mr. Buckmaster for having requested

      accommodations.

64.   Said violations were intentional and willful.

65.   Said violations warrant the imposition of punitive damages.

66.   As the direct and proximate result of Defendant’s violations of the Americans with

      Disabilities Act, Plaintiff Keith Buckmaster has sustained a loss of earnings, severe

      emotional and psychological distress, loss of self-esteem, loss of future earning power, as

      well as back pay, front pay, and interest due thereon, and has incurred attorneys’ fees and

      costs.




                                               !10
       Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 11 of 15



                                      COUNT II
                  Family and Medical Leave Act, 29 U.S.C. § 2611, et seq.

67.   Plaintiff Keith Buckmaster repeats and incorporates by reference the allegations of all

      preceding paragraphs as if fully set forth at length herein.

68.   In refusing to grant Mr. Buckmaster FMLA leave to which he was entitled, and in

      terminating him while on FMLA leave, Amtrak violated the FMLA.

69.   In retaliating against Plaintiff for seeking and taking leave pursuant to the FMLA,

      Defendant violated the FMLA.

70.   Amtrak’s violations of the FMLA were intentional and willful, as Amtrak knew or should

      have known of the requirements of the FMLA.

71.   Said violations warrant the imposition of liquidated damages.

72.   As the direct and proximate result of Defendant’s violations of the FMLA, Plaintiff Keith

      Buckmaster has sustained a loss of earnings, severe emotional and psychological distress,

      loss of self-esteem, loss of future earning power, as well as back pay, front pay, and

      interest due thereon, and has incurred an obligation for attorneys’ fees and costs.

                                    COUNT III
                Maryland Fair Employment Practices Act, Md. Code Ann.,
                 State Government §§ 20-601 et seq. and 20-1001 et seq.

73.   Plaintiff Keith Buckmaster repeats and incorporates by reference the allegations of all

      preceding paragraphs as if fully set forth at length herein.

74.   Based on the foregoing, Defendant Amtrak has engaged in unlawful employment

      practices in violation of FEPA.




                                               !11
       Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 12 of 15



75.   In discriminating against Mr. Buckmaster on the basis of his disabilities and/or because

      Defendant regarded Mr. Buckmaster as disabled, and by retaliating against him for

      seeking accommodations, Defendant Amtrak violated FEPA.

76.   Amtrak failed and refused to engage in a good faith interactive process with respect to

      accommodating Mr. Buckmaster’s disabilities or perceived disabilities, in further

      violation of the FEPA.

77.   As the direct and proximate result of Defendant’s violations of the FEPA, Plaintiff Keith

      Buckmaster has sustained a loss of earnings, severe emotional and psychological distress,

      loss of self-esteem, loss of future earning power, as well as back pay, front pay, and

      interest due thereon, and has incurred attorneys’ fees and costs.

                                       COUNT IV
                            The Rehabilitation Act, as Amended

78.   Plaintiff Keith Buckmaster repeats and incorporates by reference the allegations of all

      previous paragraphs as fully as though the same were set forth at length herein.

79.   Based on the foregoing, Defendant has engaged in unlawful employment practices in

      violation of the Rehabilitation Act.

80.   Defendant violated the Rehabilitation Act by discriminating against Mr. Buckmaster on

      the basis of disability and/or because Defendant regarded Mr. Buckmaster as disabled,

      and by retaliating against him.

81.   In further violation of the Rehabilitation Act, Defendant failed and/or refused Mr.

      Buckmaster’s requests for accommodation of his disabilities or perceived disabilities,

      failed to engage in a good faith, interactive process with respect to Mr. Buckmaster’s



                                               !12
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 13 of 15



       requests for accommodation, and retaliated against Mr. Buckmaster for having requested

       accommodations.

82.    Said violations were intentional and willful.

83.    Said violations warrant the imposition of punitive damages.

84.    As the direct and proximate result of Defendant’s violations of the Rehabilitation Act,

       Plaintiff Keith Buckmaster has sustained a loss of earnings, severe emotional and

       psychological distress, loss of self-esteem, loss of future earning power, as well as back

       pay, front pay, and interest due thereon, and has incurred attorneys’ fees and costs.



                                    PRAYER FOR RELIEF

85.    Plaintiff Keith Buckmaster repeats and incorporates by reference the allegations of all

       previous paragraphs as if fully set forth at length herein.

       WHEREFORE, Plaintiff Keith Buckmaster respectfully requests that this Court enter

judgment in his favor and against Defendant, and Order:

          a. A declaration that the acts and practices complained herein violate the ADA,

              FMLA, FEPA and Rehabilitation Act;

          b. Appropriate equitable relief;

          c. Defendant compensate Plaintiff with a rate of pay and other benefits and

              emoluments of employment to which he would have been entitled had he not been

              subjected to unlawful discrimination and retaliation;

          d. Defendant compensate Plaintiff with the wages and other benefits and

              emoluments of employment lost due to Defendant’s unlawful conduct;

                                                 !13
 Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 14 of 15



   e. Defendant pay Plaintiff punitive damages;

   f. Defendant pay Plaintiff liquidated damages;

   g. Defendant pay Plaintiff compensatory damages for future pecuniary losses, pain

       and suffering, inconvenience, mental anguish, loss of employment and other

       nonpecuniary losses as allowable;

   h. Defendant pay Plaintiff’s costs of bringing this action, including, but not limited

       to, Plaintiff’s attorneys’ fees;

   i. Plaintiff be granted any and all other remedies available under the ADA, FMLA,

       the Rehabilitation Act and FEPA; and

   j. Such other and further relief as is deemed just and proper.

                                          /s/____________________________
                                          Mary T. Keating
                                          Federal Bar No. 04265
                                          728 Deepdene Road
                                          Baltimore, Maryland 21210
                                          (410) 532-8900
                                          (410) 532-8902 fax
                                          marykeating@keating-law.com

                                  JURY DEMAND

Plaintiff Keith Buckmaster hereby demands trial by jury as to all issues so triable.



                                          /s/____________________________
                                          Mary T. Keating
                                          Federal Bar No. 04265
                                          728 Deepdene Road
                                          Baltimore, Maryland 21210
                                          (410) 532-8900
                                          (410) 532-8902 fax
                                          marykeating@keating-law.com

                                            !14
        Case 1:19-cv-03203-RDB Document 1 Filed 11/05/19 Page 15 of 15



Of Counsel, pro hac vice pending

    Jennifer C. Bell, Esquire
    Christopher A. Macey, Jr., Esquire
    Bell & Bell LLP
    1617 John F. Kennedy Boulevard
    Suite 1254
    Philadelphia, PA 19103
    (215) 569-2500

                                    Attorneys for Plaintiff Keith Buckmaster




                                             !15
